EXHIBIT 10.119
SELECT MEDICAL HOLDINGS CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
UNDER THE 2005 EQUITY INCENTIVE PLAN
     This Restricted Stock Award Agreement (this “Agreement”) is made as of
__________________ (the “Grant Date”), between Select Medical Holdings
Corporation, a Delaware corporation (the “Company”), and __________________, an
individual (the “Participant”).
     WHEREAS, the Company has adopted the 2005 Equity Incentive Plan, amended
and restated as of August 12, 2009 (the “Plan”), all of the terms and provisions
of which are incorporated herein by reference and made a part hereof;
     WHEREAS, the Company or a Subsidiary thereof has retained the Participant
to provide valuable services to the Company or its Subsidiaries;
     WHEREAS, in order to provide an incentive to the Participant in respect of
the Participant’s employment with the Company or its Subsidiaries, the Company
has approved and authorized the issuance of certain shares of the Common Stock
of the Company, par value $.001 per share (the “Stock”), to the Participant,
subject to the terms of the Plan and this Agreement; and
     WHEREAS, all capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.
     NOW, THEREFORE, in consideration of the services to be rendered by the
Participant, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree to the terms and conditions set forth herein.
     1. Award of Restricted Stock. The Company hereby awards and issues to the
Participant, effective as of the Grant Date, _________ shares of Stock (the
“Restricted Stock”).
     2. Vesting. Subject to Section 4 below and the other provisions of this
Agreement, all of the shares of Restricted Stock shall vest on
_____________________, the fourth anniversary of the Grant Date (the “Vesting
Date”). The period beginning on the date hereof through and including the
Vesting Date shall be referred to herein as the “Restricted Period”.
     3. Transferability. Shares of Restricted Stock which have not vested may
not be sold, assigned, transferred, pledged, or otherwise disposed of under any
circumstances during the Restricted Period, except that such shares may be
transferred to a Permitted Transferee who agrees in writing (in a form
satisfactory to the Company and its counsel) to be bound by this Agreement to
the same extent as the Participant. The Restricted Stock shall not be subject to
execution, attachment or similar process during the Restricted Period. Upon any
attempt to transfer, assign, pledge, or otherwise dispose of the Restricted
Stock during the Restricted Period contrary to the provisions of the Plan or
this Agreement, or upon the levy of any attachment or similar process upon the
Restricted Stock during the Restricted Period, the Restricted Stock shall
immediately be forfeited to the Company and cease to be outstanding.
     4. Forfeiture of Restricted Stock. The Restricted Stock shall immediately
be forfeited to the Company and cease to be outstanding upon the termination of
the Participant’s full-time employment with the Company or its Subsidiaries
prior to the Vesting Date for any reason other than an Exception Event (as
hereinafter defined). For purposes hereof, an “Exception Event” shall arise if
the Participant dies, becomes Disabled (as defined in the Plan) or is terminated
following the occurrence of a Change of Control (as defined in the Plan). If an
Exception Event occurs prior to the Vesting Date, a pro rata share of the
Restricted Stock (based on the date of the Exception Event) will vest. For
example, if the Participant dies on the second anniversary of

 



--------------------------------------------------------------------------------



 



the Grant Date, then one half of the Restricted Stock will vest in favor of the
Participant’s estate and the other one half of the Restricted Stock will be
forfeited to the Company and cease to be outstanding. The Participant
acknowledges that neither the Participant nor the Participant’s estate will have
any claim whatsoever against the Company or any Subsidiary related to any
forfeiture of the Restricted Stock.
     5. Certain Tax Matters. The Participant expressly acknowledges that vesting
of the Restricted Stock, and the future payment of dividends with respect to the
Restricted Stock, may give rise to “wages” subject to withholding. The
Participant expressly acknowledges and agrees that the Participant’s rights
hereunder are subject to the Participant’s promptly paying to the Company in
cash, or by the delivery of shares of the Restricted Stock acquired hereunder,
all taxes required to be withheld in connection with such vesting or payment. If
vesting occurs as the result of an Exception Event, then the Company may,
without the consent of the Participant or the Participant’s estate, use some of
the Participant’s shares acquired hereunder to satisfy the Participant’s tax
withholding obligations.
     6. Plan Governing. The Participant hereby acknowledges receipt of a copy of
the Plan and accepts and agrees to be bound by all of the terms and conditions
of the Plan as if set out verbatim in this Agreement. In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall control.
     7. Miscellaneous. This Agreement may be amended only by written agreement
of the Participant and the Company and may be amended without the consent of any
other person. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors,
representatives, heirs, descendants, distributees and permitted assigns. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Grant Date.

            SELECT MEDICAL HOLDINGS CORPORATION   The Participant:  
 
         
By:
         
 
         
 
  Robert A. Ortenzio,      
 
  Chief Executive Officer      

 